Free Writing Prospectus Filed Pursuant to Rule 433 Dated July 12, 2011 Registration Statement No. 333-159281 and 333-159281-03 Free Writing Prospectus dated July 12, 2011 Mercedes-Benz Auto Receivables Trust 2011-1 Issuing Entity Daimler Retail Receivables LLC Depositor Mercedes-Benz Financial Services USA LLC Sponsor and Servicer The depositor has prepared a prospectus supplement dated July , 2011 (subject to completion, dated July 12, 2011) and prospectus dated July 12, 2011 which describes the notes to be issued by the issuing entity.You should review the prospectus supplement and the prospectus in their entirety before deciding to purchase any of the notes. Ratings The depositor expects that the notes issued by the issuing entity will receive the indicated ratings from the nationally recognized statistical rating organizations, or “rating agencies,” listed below. Fitch Moody’s Class A-1 F1+ (sf) P-1 (sf) Class A-2 AAA (sf) Aaa (sf) Class A-3 AAA (sf) Aaa (sf) Class A-4 AAA (sf) Aaa (sf) It is a condition to the issuance of the notes that each class of the notes receive the ratings listed above. Joint Bookrunners RBS Citi SOCIETE GENERALE Co-Managers Credit Agricole Securities RBC Capital Markets The depositor has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus supplement and the prospectus in that registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing entity, and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor, any underwriter or any dealer participating in this offering will arrange to send you the prospectus supplement and the prospectus if you request it by calling toll free 1-866-884-2071.
